Exhibit 10.1


AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”) dated
this 28th day of June, 2018, by and among I.AM INC., a Nevada corporation (the
“Company”), David J. Krause, an individual (individually, a “Company
Stockholder”), Deborah J. Krause, an individual (a “Company Stockholder” and
with David J. Krause, the “Company Stockholders”) and Digital Power Lending,
LLC, a California limited liability company (the “Purchaser”).


W I T N E S S E T H:


WHEREAS, the Company, the Company Stockholders, and the Purchaser are party to a
securities purchase agreement, dated May 23, 2018 (the “Purchase Agreement”);


WHEREAS, , the Company, the Company Stockholders, and the Purchaser  desire to
amend the Purchase Agreement as more particularly set forth below;


WHEREFORE, the parties do hereby agree as follows:


1.             The last sentence of Section 4.4 of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:


In the event that the Management Agreement is not entered into by July 31, 2018,
then on August 1, 2018, (i) the Purchaser shall return to the Company for
cancellation, all Shares owned by the Purchaser, in return for which Purchaser
shall receive a full refund of the Purchase Price; and (ii) the Company shall
sell to the Company Stockholders, and the Company Stockholders shall purchase
from the Company, shares of Common Stock in an aggregate amount equal to the
number of shares returned to the Company for cancellation by the Purchaser
(allocated between the Company Stockholders in such amounts that following such
sale, each Company Stockholder will own an equal amount of shares of the
Company’s Common Stock, or as otherwise agreed to between the Company
Stockholders), at a purchase price of $1.00 per share.


2.             Except as modified herein, the terms of the Purchase Agreement
shall remain in full force and effect.


3.             This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same Amendment.  A signature delivered by
facsimile shall constitute an original.


[Signature Page Follows]
 
1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.




I.AM INC.




By: /s/ David Krause
Name: David Krause
Title: President






DIGITAL POWER LENDING, LLC




By: /s/ William Corbett
Name: William Corbett
Title: Manager






/s/ David J. Krause
David J. Krause






/s/ Deborah J. Krause
Deborah J. Krause
 
 
2

--------------------------------------------------------------------------------